AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page 1 of 1 |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America | JUDGMENT IN A CRIMINAL CASE
Vv. "(For Offenses Committed On or After November 1, 1987)
Clemente, Reyes- Peralta ~ Case Number: 3:19-mj-24633
rue Name ¢ Nice |p (0 Cleme njie- Keyes
Jennifer L Coon

 

Defendant's Attorney... a...

 

REGISTRATION NO, 92158298 i. 7

 

 

 

 

 

 

 

 

 

THE DEFENDANT: | i DEC LT 20x
bd pleaded guilty to count(s) 1 of Complaint ad
L] was found guilty to count(s) CLENS US ENSTRICT COURT
after a plea of not guilty. Sau ADAM OTS TRICT OF CALE URNA

 

Accordingly, the defendant 1 is adjudged guilty of such count(s), which involve the following oftense(s):

 

 

Title & Section Nature of Offense . Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
I The defendant has been found not guilty on count(s)
O Count(s) . dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

78 ri SERVED [J days

XX] Assessment: $10 WAIVED Fine: WAIVED

XJ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

CL Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments

imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

 

 

 

4 Tuesday, December 17, 2019
Lo Zé _ Date of Imposition of Sentence
f f e Q o , ,
Received “f —~ ren
DESM me HONORABLE BARRY M. KURREN
\ UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy a 3:19-mj-24633

 

 
